Citation Nr: 0716245	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 21, 2002, 
for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, awarded TDIU effective 
June 21, 2002.  The veteran appealed seeking an earlier 
effective date for TDIU.  


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO granted 
service connection for post traumatic stress disorder (PTSD) 
and diabetes, evaluated as 30 percent and 10 percent 
disabling, respectively; subsequently, the effective date for 
both awards was assigned as June 26, 2001.  

2.  On June 21, 2002, the RO received correspondence from the 
veteran which was accepted as a claim for increased rating.  

3.  In July 2003, the RO increased the disability rating for 
PTSD to 70 percent, granted service connection for bladder 
dysfunction, evaluated as 20 percent disabling, and granted 
TDIU; all awards were effective June 21, 2002.  

4.  Prior to June 21, 2002, the veteran did not meet the 
schedular criteria for TDIU nor did the evidence show that 
his service-connected disabilities precluded employment.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 21, 
2002, for an award of TDIU are not met.  38 U.S.C.A. § 5110 
(West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In this case, the veteran was provided notice of the VCAA in 
February 2006.  Thereafter, the RO readjudicated the claim 
and sent him a supplemental statement of the case (SSOC) in 
August 2006, following the VCAA notice compliance action.  He 
was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notice.  His representative submitted written argument on his 
behalf in April 2007.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the February 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  In August 2006, the RO made a 
formal finding of the unavailability of Social Security 
Administration (SSA) records.  The veteran has not indicated 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).






Pertinent Law and Regulations

TDIU

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19 (2006).  The regulations further provide that 
if there is only one such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
at least one disability must be rated at 40 percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2006).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).

Analysis

On June 26, 2001, the veteran submitted an informal claim for 
service connection for PTSD and diabetes.  On July 2, 2001, 
the RO received the veteran's formal (VA Form 21-526) claim 
for the disabilities.  

On a July 2001 VA mental health intake assessment, the 
veteran reported that he was self-employed in home repair and 
siding.  

The veteran underwent VA (QTC) psychiatric examination in 
October 2001.  At that time, he reported that since leaving 
the military he had done multiple jobs including being a 
laborer, car washer, stock person, painter, concrete worker, 
shipyard worker, and working at a department store.  He also 
reported that he earned his GED while in service and was 
hoping to pursue some college courses.  

On a VA QTC medical examination in October 2001 it was noted 
that the veteran's occupation was that of a general 
contractor.  

In February 2002, the RO granted service connection for PTSD 
and diabetes, evaluated as 30 percent and 10 percent 
disabling, respectively, from July 2, 2001.  In April 2001, 
the effective date for the awards was changed to June 26, 
2001.  

On June 21, 2002, the RO received correspondence from the 
veteran which was accepted as a claim for increased rating.  

In July 2003, the RO increased the disability rating for PTSD 
to 70 percent, granted service connection for bladder 
dysfunction, evaluated as 20 percent disabling, and granted 
TDIU; all awards were effective June 21, 2002.  

The veteran contends that the effective date of the TDIU 
award should be June 26, 2001, the date of his original claim 
for service connection.  He maintains that he has been unable 
to work since May 2001.  The veteran's representative argues 
that the October 2001 VA examinations should have been 
accepted as an informal claim.  See Informal Hearing 
Presentation, dated in April 2007.  

Initially, the Board notes that the RO's assignment of June 
21, 2002, as the effective date for a TDIU was predicated on 
the fact that in the same rating decision, it also increased 
the disability rating for the veteran's PTSD to 70 percent 
and granted a 20 percent rating for bladder dysfunction with 
the same effective date.  As such, when the claim for an 
earlier effective date for a TDIU is considered on a 
schedular basis pursuant to 38 C.F.R. § 4.16(a), the veteran 
is precluded from an earlier effective date as a matter of 
law.  It is noted that before June 21, 2002, the veteran was 
only in receipt of a 30 percent rating for PTSD and a 10 
percent rating for diabetes.  The veteran did not meet the 
percentage requirements under 38 C.F.R. § 4.16(a) (two 
service-connected disabilities with one disability rated at 
40 percent or more) until June 21, 2002, when his PTSD was 
increased to 70 percent and he was granted service connection 
for his bladder dysfunction and assigned a 20 percent rating.

As was discussed in the law and regulations section above, 
the assignment of the effective date for a grant of TDIU is 
based on two factors: the date of receipt of the claim and 
whether it is factually ascertainable that the veteran was 
entitled to TDIU within one year prior to the date the claim 
was received.

The evidence reflects that the veteran's claim for an 
increased rating, received on June 21, 2002, was also 
accepted by the RO as a claim for TDIU.  The evidence does 
not indicate that another claim, either formal or informal, 
for TDIU was received prior to that date.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  Although the 
veteran's representative argues that the October 2001 VA 
examination should have been accepted as an informal claim 
for TDIU, the Board disagrees.  As noted above, a report of 
examination may only be accepted as an informal claim for 
benefits if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is 
noncompensable in degree.  See 38 C.F.R. § 3.157.  Such is 
not the case here.  At the time of the October 2001 VA 
examination, the veteran's original claim for service 
connection was still pending at the RO level.  It was not 
formally adjudicated until the February 2002 rating decision.  
As such, the October 2001 cannot be accepted as an informal 
claim for TDIU.  

In the absence of any claim for TDIU other than that received 
on June 21, 2002, the question that must accordingly be 
answered is whether the evidence demonstrates entitlement to 
TDIU within the one year period prior to the date of receipt 
of that claim.  See 38 C.F.R. § 3.400(o).  Inasmuch as it has 
previously been determined that entitlement to TDIU was shown 
as of June 21, 2002, inquiry must therefore be made into 
whether entitlement to TDIU is shown prior to that date but 
as of or subsequent to June 21, 2001.

This query must be answered in the negative.  The medical 
evidence does not reflect any indication during this period 
in which the veteran was found to be unemployable due to 
service-connected disability, nor does it show that he 
claimed to have been unemployable.  In fact, the medical 
evidence during this period, namely the July 2001 VA mental 
health intake assessment and the October 2001 VA 
examinations, specifically stated that the veteran was self-
employed as a general contractor.  Although the veteran 
states that he last worked in May 2001, such statement is 
contradicted by reports provided by the veteran, himself, on 
subsequent occasions in 2001.  

As explained in the law and regulations section above, the 
effective date of a TDIU award is the earliest date that it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2006).  In this case, 
it was not factually ascertainable that the veteran became 
unemployable due to service-connected disability prior to 
June 21, 2002.  

In summary, based upon a review of the evidence on file, and 
for reasons and bases expressed above, the Board finds that 
the currently assigned effective date of June 21, 2002 is the 
earliest effective date assignable for TDIU.  The appeal is 
therefore denied.


ORDER

Entitlement to an effective date earlier than June 21, 2002, 
for an award of TDIU is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


